EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric S. Hyman on 10 January 2022.
Claim 14 has been amended as follows (additions underlined in bold):

A method for learning parameters of a convolution neural network, CNN, by data processing means (11a, 11b, 11c) of at least one server (1a, 1b, 1c), for detecting items of interest of at least a first item of interest category and a second item of interest category different from the first category such that the second category is a subpart of the first category, visible in images, from at least one image learning database wherein said items of interest of said first item of interest category are already annotated, the CNN comprising at least one encoding layer for generating a vector for representing detected items of interest, the method being characterized in that at least one characteristic geometric structure of said first item of interest category is also annotated in the images of said database, said characteristic geometric structure of the first item of interest category being also a characteristic geometric structure of the second item of interest category, said representation vector comprising, for at least said first item of interest category to be detected, at least one descriptive value of said characteristic geometric structure of said first item of interest category 
wherein a non-transitory computer readable program product comprising code instructions for the execution of said method for parameter training for a convolutional neural network, CNN, for detecting items of interest visible in an image, or associating items of interest visible in an image, when said program is executed on a computer.

Claim 15 has been amended as follows (additions underlined in bold):

A method for learning parameters of a convolution neural network, CNN, by data processing means (11a, 11b, 11c) of at least one server (1a, 1b, 1c), for detecting items of interest of at least a first item of interest category and a second item of interest category different from the first category such that the second category is a subpart of the first category, visible in images, from at least one image learning database wherein said items of interest of said first item of interest category are already annotated, the CNN comprising at least one encoding layer for generating a vector for representing detected items of interest, the method being characterized in that at least one characteristic geometric structure of said first item of interest category is also annotated in the images of said database, said characteristic geometric structure of the first item of interest category being also a characteristic geometric structure of the second item of interest category, said representation vector comprising, for at least said first item of interest category to be detected, at least one descriptive value of said characteristic geometric structure of said first item of interest category 
wherein a non-transitory storage means readable by computer equipment in which a computer program product comprises code instructions for the execution of said method for parameter training for a convolutional neural network, CNN, for detecting items of interest visible in an image or associating items of interest visible in an image.




(continued on next page)
REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments, see pp. 6-8, filed 16 December 2021, with respect to the rejection of claim 1 under 35 U.S.C. § 102 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. § 102 has been withdrawn. 
Allowable Subject Matter
Claims 1 - 6, 8 - 15, are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant's arguments regarding independent claim 1, cited above, are persuasive and have been adopted as the reasons for allowance herein. Independent claims 14 and 15 have been amended by Examiner’s Amendment to recite the same patentable features as were recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Examiner, Art Unit 2665